Case 5:20-cv-01404-MRW Document 22 Filed 04/09/21 Page 1 of 2 Page ID #:632




  1   TRACY L. WILKISON
      Acting United States Attorney
  2   DAVID M. HARRIS
  3   Assistant United States Attorney
      Chief, Civil Division
  4
      CEDINA M. KIM
  5   Assistant United States Attorney
  6
      Senior Litigation Counsel, Civil Division
      JENNIFER LEE TARN, CSBN 240609
  7   Special Assistant United States Attorney
  8         Social Security Administration
            160 Spear Street, Suite 800
  9
            San Francisco, CA 94105
 10         Telephone: (415) 977-8825
            Facsimile: (415) 744-0134
 11
            Email: Jennifer.Tarn@ssa.gov
 12   Attorneys for Defendant
 13
                           UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15                              EASTERN DIVISION
 16
      PATRICIA ANN LITTLEJOHN,                )
 17             Plaintiff,                    ) Case No.: 5:20-cv-01404-MRW
 18                                           )
            vs.                               ) JUDGMENT
 19                                           )
 20   ANDREW SAUL, Commissioner of            )
      Social Security,                        )
 21
                                              )
 22                Defendant.                 )
 23
                                              )
                                              )
 24
 25
 26
 27
 28




                                              -1-
Case 5:20-cv-01404-MRW Document 22 Filed 04/09/21 Page 2 of 2 Page ID #:633




  1         The Court having approved the parties’ stipulation to remand this case
  2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
  3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
  4   entered for Plaintiff.
  5
  6
      DATED: $SULO  
  7                             HONORABLE JUDGE MICHAEL R. WILNER
                                UNITED STATES MAGISTRATE JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               -2-
